Citation Nr: 1121956	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right total knee replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).


FINDINGS OF FACT

1.  Manifestations of right total knee replacement include limitation of motion to, at most, 120 degrees of forward flexion and 5 degrees of extension, with subjective complaints of severe pain on prolonged standing or walking and stiffness.

2.  The Veteran has two years of college education, with work experience as a driver, rural carrier, and inventory control/warranty in a manufacturing plant.  Service connection is currently in effect for right total knee replacement, rated as 30 percent disabling.

3.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

2.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2008 and January 2009 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
 Specifically, the RO's January 2009 letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, in the July 2008 letter, the RO advised the Veteran of what evidence was required to substantiate his claim for TDIU.  With respect to the Dingess requirements, the RO's July 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with VA examination in August 2008 to determine the current severity of his right total knee replacement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This medical examination was based upon a review of the Veteran's medical records, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, this medical opinion was sufficient for adjudication purposes in connection with the TDIU claim.  Although the August 2008 VA examiner failed to indicate whether the Veteran's claims file was reviewed, there is no evidence that the claims file was not reviewed in August 2008.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  Even if the examiner did not review the Veteran's claims file, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  VA medical examiners are not required to perform a complete review of the entire claims file in every instance, if it would not change the objective and dispositive findings made during the examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Right Total Knee Replacement

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for the Veteran's post traumatic arthritis of the right knee was granted by a November 1993 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257, effective from July 20, 1993.  The evaluation was subsequently increased to 20 percent by an April 1997 rating decision, effective April 3, 1996.  In May 1999, the Veteran underwent a right total knee replacement.  Accordingly, in an August 1999 rating decision, the RO granted a 100 percent temporary disability rating effective May 3, 1999 pursuant to 38 C.F.R. § 4.30 (2010).  The August 1999 rating decision also awarded a 100 percent evaluation for right total knee replacement beginning July 1, 1999 and a 30 percent evaluation for the Veteran's right total knee replacement on and after July 1, 2000, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.

A rating decision dated in December 2008 denied the Veteran's claim for an increased evaluation for his right total knee replacement.  The Veteran filed a timely notice of disagreement in January 2009 and perfected the appeal in June 2009.  

Under Diagnostic Code 5055, the minimum 30 percent evaluation is warranted when the medical evidence of record shows a history of prosthetic knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  The maximum 100 percent evaluation is granted for 1 year following implantation of prosthesis.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of tibia and fibula.  Id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262 (2010).

Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg extension warrants a noncompensable rating if limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal leg flexion and extension as between 0 degrees and 140 degrees).

The Veteran underwent a VA joints examination in June 2006.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner noted that following the Veteran's right total knee arthroplasty in 1999, rehabilitation of his right knee was successful.  The Veteran reported that he developed stiffness and swelling in the knee with pain.  The pain was relieved with rest after several hours and he would take pain mediation and occasionally used a knee brace.  He reported that he could walk to stand for about an hour or two before starting to develop pain and stiffness in the right knee.  The Veteran occasionally used a cane when he went out and about shopping.  He did not use a walker nor did he use a brace on a regular basis.  

On physical examination, the Veteran walked with an antalgic gait on the right.  He was not using any assistive device at the time of the examination nor was he wearing a brace.  The Veteran's right leg lacked 5 degrees of full extension.  The Veteran was able to flex his right knee to 120 degrees with pain at the terminal 5 to 7 degrees of flexion.  There was no instability to varus or valgus stressing.  Anterior and posterior drawer tests were negative and the Veteran had no significant pain with palpation about the boney landmarks of the knee.  His patella tracked well with the knee prosthetic trochlear.  There was no induration, erythema, or swelling about the knee.  There was no joint effusion noticeable.  He had no focal, motor or sensory deficits distally in the leg.  The Veteran had no significant pain with repetitive motion and no loss of motion with repetitive use.  X-ray examination of the right knee demonstrated total knee components to be well positioned.  There was no radiolucency indicating infection or loosening.  There was no acute fracture or dislocation seen.  It was noted that overall, the joint space medial and lateral compartment seemed symmetric and well maintained.  The assessment was painful right total knee arthroplasty.  There was no significant pain at the time of the examination, with range of motion testing.  The examiner stated that although it was conceivable that pain could further limit function as described particularly after being on the feet for more than about an hour at a time, it was not feasible to express any of this in terms of additional limitation of motion with any degree of medical certainty.

In August 2006, the Veteran reported that he was in constant pain in the back of his right knee running from the knee up to the right buttock.  He stated that the pain was reduced with the use of a cane but it was still painful.  In June 2008, the Veteran reported that he was unable to stand for more than 30 minutes at a time due to severe pain in the right knee.

The Veteran was afforded another VA joints examination in August 2008.  The Veteran reported that he really did not have any pain at rest, but with standing or walking for an extended period of time, he had pain escalating up to an 8 on a scale of 1 to 10.  He denied any specific flare-ups but stated repetitive type activities such as walking for longer than about 30 minutes gave him anterior knee pain.  He did not use any brace or assistive device.  Occasionally, he used a cane or a brace but it did not provide him any help.  He denied any recent injections or physical therapy.  He stated that his right knee disability affected the activities of daily living in that he was not able to do "lots of walking."

On physical examination, the Veteran's right knee showed mild tenderness to palpation about the lateral facet of the patella, but no other tenderness to palpation was present.  No effusions, warmth, erythema, or overlying skin changes were found.  The Veteran's right knee had range of motion from 0 to 120 degrees with no pain.  There was no decreased arc of motion or any pain present after three repetitions of range of motion testing.  The Veteran's right knee was stable with varus and valgus stress in extension and at 90 degrees of flexion.  The knee was stable on the anterior and posterior drawer tests at 90 degrees of flexion, with overall normal alignment.  The Veteran had a normal gait.  The strength of his extensor mechanism was 5 out of 5, and sensation to light touch was grossly intact in the right lower extremity except for near the incision.  X-ray of the right knee revealed normal placement and alignment of the hardware with mild osteophyte formation of the lateral facet of the patella.  The assessment was status post right total knee replacement, with continued patellofemoral complaints and a lateral patella facet osteophyte.  The examiner stated that although the Veteran had a "fair amount of anterior knee pain which could be expected after a knee replacement," this was not "affecting his activities of daily living too much with the exception of prolonged walking."  The Veteran stated that he could walk a mile if he needed to or could walk for about 30 minutes.  The examiner stated that there was no pain on the range of motion testing at that time.  The examiner also stated that although it was conceivable that pain could further limit function as described particularly after being on the feet all day, it was not feasible to express any of this in terms of additional limitation of motion with any degree of medical certainty.

In his June 2009 substantive appeal, the Veteran reported that a higher evaluation of 60 percent was warranted because of the severe pain from standing and walking.

After considering the evidence of record, the Board concludes that an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected right total knee replacement.  Initially, the Board considered whether a higher evaluation was warranted under Diagnostic Codes 5256, 5261, and 5262, as directed by Diagnostic Code 5055.  While the record reflects that the Veteran wears a knee brace at times, his residuals of a total right knee replacement are not characterized by nonunion of the tibia and fibula with loose motion requiring a brace.  Nonunion of the tibia and fibula is not shown nor contended.  Reference is made to post-surgical x-ray reports showing that the prosthesis was in normal placement and alignment.  The Veteran is therefore not entitlement to an evaluation in excess of 20 percent pursuant to Diagnostic Code 5262.

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Here, the record shows that the Veteran was able to flex his right knee to 120 degrees and lacked 5 degrees of the full extension in June 2006.  His right knee range of motion was from 0 to 120 degrees with no pain in August 2008.  Accordingly, the evidence of record demonstrates that the Veteran's right knee is not ankylosed, and as a result, a higher rating under Diagnostic Code 5256 is not warranted.  Moreover, these clinical findings correlate to limitation of extension warranting no more than a noncompensable evaluation under Diagnostic Codes 5261, respectively.  Therefore, a higher evaluation based on limitation of extension is not warranted pursuant to Diagnostic Code 5261.

The assignment of a 60 percent evaluation is not warranted under Diagnostic Code 5055 for chronic residuals of right total knee replacement consisting of severe painful motion or weakness in the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board considered the Veteran's subjective complaints of severe pain from standing and walking.  The Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran reported in June 2006 that he could walk to stand for about an hour to two before starting to have experience severe pain and stiffness in the right knee.  In August 2008, the Veteran reported that he was unable to stand for more than 30 minutes due to severe pain.  On the August 2008 VA examination, the Veteran reported that he could walk a mile if needed and walk for about 30 minutes.  Notably, the examiner noted that although the Veteran had a fair amount of anterior knee pain, this did not affect his daily activities to a considerable degree with the exception of prolonged walking.  This level of limitation of motion, in addition to the motion shown on clinical examinations, does not constitute "severe painful motion" that would warrant an evaluation in excess of 30 percent under Diagnostic Code 5055.  Furthermore, there are no subjective accounts or clinical findings of severe weakness in the right knee.  On both the June 2006 and August 2008 VA examinations, instability was not shown to varus or valgus stressing.  In addition, the Veteran's right knee was found stable on the anterior and posterior drawer tests.  Atrophy of the right leg was not shown in 2006, and full strength of the extensor mechanism was clinically shown in 2008.

Additionally, on VA examinations in June 2006 VA and August 2008, the examiners found that the Veteran had no significant pain during the range of motion testing and there was no additional loss of motion with repetitive motion.  Therefore, the Board finds that the Veteran's functional loss due to his reported pain, stiffness, and difficulty upon prolonged walking or standing, are all contemplated by the currently assigned 30 percent disability rating and a higher evaluation based on additional functional limitation is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for right total knee replacement inadequate.  The Veteran's right knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  Manifestations of the Veteran's service-connected right total knee replacement include limitation of motion to 120 degrees of flexion and 5 degrees of extension, with subjective complaints of severe pain on prolonged standing or walking and stiffness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected right total knee replacement.  Ratings in excess of that currently assigned are provided for certain manifestations of the service-connected right knee disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned disability rating more than reasonably describe the Veteran's service-connected right knee disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, there is no medical evidence of record that would warrant a rating in less than or greater than that assigned for the Veteran's service-connected right knee disability at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that his service-connected disability renders him unemployable, thus warranting a TDIU.  Total disability is considered to exist when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran has two years of college education, with work experience as a driver, rural carrier, and inventory control/warranty in a manufacturing plant.  Right total knee replacement is the only service-connected disorder, and is rated as 30 percent disabling.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Thus, the record indicates that the Veteran does not meet the schedular criteria listed in 4.16(a).  

Nonetheless, the Board must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a TDIU based on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

At the June 2006 VA examination, the Veteran reported that he had been gainfully employed near his home with sedentary type of work; however, his sedentary work was eventually phased out necessitating him to do more physical type of work.  He also stated that he had been employed intermittently over the past several years as he had been trying to find more permanent stable job that would allow him to be more sedentary.  Most recently, the Veteran worked as a mail carrier and the sedentary portion of the job was tolerable, however, the portion of his job that required him to be standing and sorting mail for several hours at a time was painful for him.  

In June 2008, the Veteran stated that he had been unable to find a full time work since he lost his job in 2005.  He reported that he was unable to stand for more than 30 minutes at a time due to severe pain in the right knee.  He stated that his work experience was primarily factory-based and he had been unable to find any such type of work.  He also stated that the only work he had been able to perform was as a part time driver at a minimum wage.

There is no medical evidence of record which states that the Veteran's right total knee replacement prevents him from securing or following a substantially gainful occupation.  The June 2006 VA examiner stated that although the Veteran would be precluded from jobs requiring strenuous or physical activity, the Veteran was not limited in terms of sedentary type work.  It was also noted that the Veteran openly admitted this.  The August 2008 VA examination report also stated that while doing any sort of job with heavy labor would be difficult for the Veteran, light activity of sedentary work would be feasible.  

The Veteran contends that his prior occupational experience is primarily factory-based and he had been unable to find any such type of work because of the inability to stand or walk for a prolonged time.  However, while the evidence of record shows that the Veteran's service-connected right total knee replacement made it difficult for him to obtain or keep employment requiring physical types of work that are more consistent with his prior occupational experience, it does not demonstrate that the Veteran's service-connected disability precludes him from securing or following any type of substantially gainful occupation.  TDIU is not warranted for difficulty to find employment due service-connected disabilities.  See Van Hoose, 4 Vet. App. at 363.  Moreover, the record reflects that the Veteran has been in fact employed part time as a driver for a substantial length of time during this appeal.  Accordingly, the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disability.  38 C.F.R. § 4.16(b).

In the instant case, the Veteran's service-connected right total knee replacement does not prevent him from securing or following substantially gainful employment.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  While the Board does not doubt that the Veteran's service-connected disability has an effect on employability, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected right total knee replacement.  Thus, the Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct.  Accordingly, TDIU is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

ORDER

An evaluation in excess of 30 percent for right total knee replacement is denied.

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


